Citation Nr: 9912239
Decision Date: 02/03/99	Archive Date: 06/24/99

DOCKET NO. 92-24 709               DATE 

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Whether new and material evidence has been presented to reopen
a claim of entitlement to service connection for an acquired
psychiatric disorder (other than PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana. In October 1991, the RO determined that new and material
evidence had not been submitted to reopen a claim of entitlement to
service-connection for a nervous condition (other than PTSD). In
May 1993, the Board affirmed the RO's decision.

After the veteran appealed the Board's May 1993 decision to the
United States Court of Veterans Appeals, the Board in August 1993
entered an Order for Reconsideration directing that an expanded
panel of the Board reconsider the veteran's claim. 38 U.S.C.A.
7103(b)(1)(A) (West 1991 & Supp. 1998). Following the Board's Order
for Reconsideration, the Court remanded the case to the Board for
reconsideration without retaining jurisdiction.

In July 1994, the Board's reconsideration panel remanded the claim
for additional development. In August 1996, the RO determined that
new and material evidence had not been submitted to reopen a claim
for a psychiatric disorder (other than PTSD) and continued the
denial of service connection for PTSD. The veteran's claim for
nonservice-connected pension was subsequently granted in December
1997, and this claim is therefore no longer before the Board.

FINDINGS OF FACT

1. The claims file does not contain competent medical evidence that
the veteran has PTSD.

2. In June 1978, the Board denied a claim by the veteran for
entitlement to service connection for a nervous condition.

3. The evidence associated with the claims file subsequent to the
Board's June 1978 decision is either cumulative or redundant, or
does not bear directly and substantially upon the specific matter
under consideration and is not so significant by itself and in
connection with evidence previously assembled that it must be
considered to decide fairly the merits of the claim for service
connection for a psychiatric disorder (other than PTSD).

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection for
PTSD is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The Board's June 1978 decision denying a claim of entitlement to
service connection for a nervous condition (other than PTSD) is
final. 38 U.S.C.A. 7104(b) (West 1991); 38 C.F.R. 20.1100 (1998).

3. New and material evidence has not been received since the
Board's June 1978 decision denying the veteran's claim for a
nervous condition (other than PTSD), and that claim is not
reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1998). If a condition
noted during service is not shown to be chronic, then generally a
continuity of symptoms after service is required for service
connection. 38 C.F.R. 3.303(b). The chronicity provision of 38
C.F.R. 3.303(b) is applicable where evidence, regardless of its
date, shows that a veteran had a chronic condition in service or
during an applicable presumption period and still has such
condition. Such evidence must be medical unless it relates to a
condition as to which, under the Court's case law, lay observation
is competent. If the chronicity provision is not applicable, a
claim may still be well grounded or reopened on the basis of 38
C.F.R. 3.303(b) if the condition is observed during service or any
applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488
(1997).

The initial question in this case is whether the veteran has
presented a well grounded claim for service connection. The veteran
has the burden of submitting evidence sufficient to justify a
belief by a fair and impartial individual that the claim is well
grounded; that is, the claim must be plausible and capable of
substantiation. See 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990).

In general, to establish that a claim for service connection is
well grounded, a veteran must demonstrate a medical diagnosis of a
current disability; medical, or in certain circumstances, lay
evidence of inservice occurrence or aggravation of a disease or
injury; and medical evidence of a nexus between an inservice
disease or injury and the current disability. Where the
determinative issue involves medical causation, competent medical
evidence to the effect that the claim is plausible is required. See
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

4 -

For PTSD claims, service connection requires medical evidence
establishing a clear diagnosis of the condition, credible
supporting evidence that the claimed inservice stressor actually
occurred, and a link established by medical evidence, between
current symptomatology and the claimed inservice stressor. If the
claimed stressor is related to combat, service department evidence
that the veteran engaged in combat, or that the veteran was awarded
the Purple Heart, Combat Infantryman Badge, or similar combat
citation will be accepted, in the absence of evidence to the
contrary, as conclusive evidence of the claimed inservice stressor.
38 C.F.R. 3.304(f) (1998).

The veteran's personnel record (DA Form 20) and separation
certificate (DD Form 214) show that he served in Vietnam with the
120th Attack Helicopter Company as a door gunner (from September
13, 1971 to November 18, 1971), as a drug counselor specialist
(from November 18, 1971 to March 28, 1972), and as a clerk typist
(from March 28, 1972 to April 11, 1972). The veteran's last two
assignments were with Company C and Company B of the U.S. Army
Depot at Long Binh (USADLB), respectively. As for combat status,
the service decorations listed in the veteran's DD Form 214 do not
include the Combat Infantryman Badge, Purple Heart, or other such
evidence that he was engaged in combat. The veteran has submitted
an account of several stressors related to his Vietnam service. He
reported that he was treated for psychiatric problems on at least
several occasions while stationed at Long Binh, and that he was
offered a medical discharge. He has also contended that he was
discharged early due to his psychiatric symptoms.

The veteran's DA Form 20 indicates that his conduct and efficiency
were rated as &C excellent" throughout his service in Vietnam. Upon
separation from service in April 1972, the veteran was transferred
to a U.S. Army Reserve Control Group. At various times over the
years, the veteran has made a number of claims relating to his
training and combat experience. For example, the veteran has
reported that he received training, or served, as a Pathfinder and
as a Green Beret, and that he once took at least 20 enemy prisoners
of war. In June 1995, the U.S. Army and Joint Service Environmental
Support Group (ESG) (redesignated as the U.S. Armed Service Center
for Research of Unit Records (USASCRUR)) reported that it could

not verify the veteran's claimed stressors, or his claim that he
was in combat with the 1st Squadron, 9th Cavalry, lst Cavalry
Division.

In any event, under 38 U.S.C.A. 1110, the veteran must submit proof
of a current disability resulting from service in order to merit an
award of compensation. See Brammer v. Derwinski, 3 Vet. App. 223,
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Service medical records consist of pre-induction and separation
examination reports, dated in April 1970 and April 1972,
respectively, which show that his psychiatric condition was
clinically evaluated as normal. Post- service records from private
health care providers show diagnoses that include "major affective
disorder, manic type without psychotic features," schizoaffective
disorder, "schizophrenia psychosis, paranoid," and "dysthymic
reaction, depressive," as well as "antisocial personality disorder,
by history, with passive- aggressive features." None of the post-
service records from private health care providers includes a
diagnosis of PTSD. Similarly, records from the Social Security
Administration (SSA), dated in September 1989, indicate that the
veteran was determined to be disabled as of February 1974 due to a
primary diagnosis of schizophrenia with a secondary diagnosis of a
personality disorder.

As for VA medical records, an April 1974 VA hospital report
includes a diagnosis of schizophrenic illness, paranoid type. On an
August 1996 VA PTSD examination, the examiner stated that "this
patient does not meet criteria for a major mental disorder at this
time, and there were no indications of significant psychopathology
in this veteran." In a March 1997 addendum to the foregoing VA PTSD
examination report, the veteran's Axis I diagnosis was "psychotic
disorder, NOS, in remission."

The only other evidence in support of the veteran's claim consists
of his own statements asserting that he has PTSD. However, to the
extent that the veteran's statements represent evidence of
continuity of symptomatology, Savage v. Gober, 10 Vet. App. 488
(1997), the veteran, as a lay person untrained in the field of
medicine, is not competent to offer an opinion as to a diagnosis of
PTSD. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Hence, the
Board is not free to accept the veteran's statements, as a
layperson, for purposes of showing that he


currently has PTSD since his statements are not competent to prove
a diagnosis or well ground his claim.

Accordingly, because no medical evidence has been presented showing
that the veteran currently has a clear diagnosis of PTSD, his claim
must be denied as not well grounded. See 38 U.S.C.A. 5107(a); 38
C.F.R. 3.304(f). As a final matter, the Board has noted that during
the current appeal, sections of the VA Rating Schedule pertaining
to psychiatric disorders were amended, effective November 7, 1996,
and these amendments adopt the fourth edition of the American
Psychiatric Association's Diagnostic and Statistical Manual for
Mental Disorders (DSM-IV) as the basis for the nomenclature of the
rating schedule for mental disorders. In addition, the Court has
held that where a law or regulation changes after a claim has been
filed but before the administrative or judicial appeal process has
been concluded, as here, the version most favorable to the
appellant applies. Karnas v. Derwinski, 1 Vet. App. 308, 312-13
(1991).

It does not appear that a Supplemental Statement of the Case (SSOC)
or other communication from the RO has notified the veteran or his
representative of the aforementioned regulatory amendments
regarding PTSD. Before entering an order denying the veteran's PTSD
claim, therefore, the Board must determine whether rendering a
decision prior to consideration of the changed regulations by the
agency of original jurisdiction (the RO) would prejudice the
veteran in the course of his appeal. See Bernard v. Brown, 4 Vet.
App. 384, 393-94 (1993). In doing so, it must apply the precedent
opinion of VAOPGCPREC 16-92 (57 Fed. Reg. 49747 (1992)). See 38
U.S.C.A. 7104(c); 38 C.F.R. 19.5 (1998). Whether the Board is
required to remand a case "to cure a deficiency in the statement of
the case" depends "on the circumstances of the individual case."
VAOPGCPREC 16-92, para. 19. If the Board can fairly conclude that
the veteran has not been prejudiced by omission from the SSOC of a
pertinent regulatory citation, it may properly render a decision.
Bernard, 4 Vet. App. at 394 (citing VAOPGCPREC 16-92; Thompson v.
Derwinski, 1 Vet. App. 251 (1991)).

The Board's decision to deny service connection for PTSD is based
upon the absence of a clear diagnosis of PTSD. The Board points out
that the Court has

stated that the major effect of the change to DSM-IV is that the
criteria for PTSD have changed from an objective standard in
assessing whether a stressor is sufficient to trigger PTSD, to a
subjective standard, and that the sufficiency of a stressor is
accordingly, now a clinical determination for the examining mental
health professional. Cohen v. Brown, 10 Vet. App. 128, 153
(Nebeker, Chief Judge, concurring by way of synopsis).

For the purposes of this decision, in the absence of a clear
diagnosis of PTSD to well ground the claim in the first instance,
the Board need not reach the question of whether the claimed
stressors actually occurred or the sufficiency of the claimed
stressors. Therefore, the Board's decision would not be changed by
application of the more recently DSM-IV criteria. Accordingly, the
Board finds that the veteran's PTSD claim is inherently implausible
such that any error by the RO, such as failure to provide adequate
notice of the need to submit evidence or argument in order to
address the DSM-IV criteria, is harmless, and the veteran has not
been prejudiced by its rendering of a decision on this issue.
Therefore, there is no requirement to remand this case to the RO
for issuance of an SSOC.

The Board has considered whether a remand is required to afford the
veteran another examination under DSM-IV. However, absent a well-
grounded claim, VA has no duty to assist in the first instance.
Murphy v. Derwinski, 1 Vet. App. 78, 81 - 82 (1990); see also Hayes
v. Brown, 5 Vet. App. 60, 66 (1993) (PTSD claim); Irby v. Brown, 6
Vet. App. 132, 135 (1994) (PTSD claim).

In other words, since the veteran's PTSD claim is not well
grounded, a remand to afford the veteran a VA psychiatric
examination which takes into account the provisions of 38 C.F.R.
4.130 is not required. Cf Cohen v. Brown, 10 Vet. App. 128, 144
(1997) (fulfillment of the statutory duty to assist under 38
U.S.C.A. 5107(a) requires that VA provide a comprehensive, current
examination in accordance with the applicable DSM criteria where a
well-grounded PTSD claim has been submitted and the Board is in
doubt as to the sufficiency of the veteran's medical evidence).

The Board has also considered whether a remand is warranted for
compliance with its July 1994 remand under Stegall v. West, 1 Vet.
App. 268 (1998) (a remand by the Court or the Board confers on the
veteran, as a matter of law, the right to compliance with the
remand orders and that it constitutes error on the part of the
Board to fail to insure compliance). Specifically, the Board has
considered whether a remand is required for neurological and
neuropsychological evaluations, as recommended by the examiner in
the VA PTSD examination report dated in August 1996, and whether
additional development is required to verify the veteran's claimed
stressors, inasmuch as it does not appear that the USASCRUR looked
for evidence of combat while the veteran served as a door gunner
with the 120th Attack Helicopter Company. The Board has also
considered whether a remand is required to otherwise comply with
the Veterans Benefits Administration's Adjudication Procedure
Manual (M21-1), Part IV, paragraph 7.46(e) (now, Part IV, paragraph
11.38(f), or any other applicable provision of M21-1). See Hayes v.
Brown, 5 Vet. App. 60, 67 (1992) (applying Karnas v. Derwinski, 1
Vet. App. 308 (1991) to revisions in M21-1 pertaining to
development of PTSD stressors which took effect after the filing of
the appellant's appeal).

Since the veteran's claim for PTSD is not well grounded without a
clear diagnosis, the Board's previously requested PTSD development
would not be warranted under current legal precedents. Thus, the
prior remand cannot now serve as a basis for further development
under the Stegall imperatives regardless of any perceived
deficiencies in the RO's diligent efforts to comply with the
Board's instructions. In other words, without a well-grounded
claim, the duty to assist would never have been triggered and there
would now be no occasion for Stegall deficiencies.

In any case, the veteran's August 1996 VA PTSD examination report
shows that he received extensive psychological testing, and that
the examiner ruled out PTSD. In addition, the examination report
indicates that the reason the examiner recommended additional
neurological and neuropsychological testing was merely "to evaluate
this veteran's functioning" (emphasis added) and that he did not
meet the criteria for a major mental disorder. A March 1997
examination resulted in essentially the same conclusion and did not
serve to well ground the claim.

In summary, a clear diagnosis of PTSD related to service is needed
to render this claim well grounded. See Robinette v. Brown, 8 Vet.
App. 69, 77-78 (1995). The doctrine of reasonable doubt does not
ease the veteran's initial burden of submitting a well-grounded
claim and is not for application in this appeal. See U.S.C.A.
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. New and Material Evidence to Reopen the Claim for Service
Connection for an Acquired Psychiatric Disorder (other than PTSD)

In December 1976, the RO denied the veteran's claim of entitlement
to service connection for a nervous condition. The veteran
appealed, and in a June 1978 decision, the Board denied his appeal.
The Board's June 1978 decision is final. 38 U.S.C.A. 7104(b).
However, applicable law provides that a claim which is the subject
of a prior final decision may nevertheless be reopened upon
presentation of new and material evidence. 38 U.S.C.A. 5108.

In July 1991, the veteran filed a claim asserting that new and
material evidence had been submitted to reopen a claim of
entitlement to service connection for schizophrenia. The RO denied
this claim in October 1991 and the veteran has appealed.

When a claimant seeks to reopen a claim based upon additional
evidence, VA must perform a two-step analysis. Manio v. Derwinski,
1 Vet. App. 140, 145 (1991). First, VA must determine whether the
evidence is new and material. New and material evidence means
evidence not previously submitted to agency decision makers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a).

The Court has held that in order to reopen a claim, there must be
new and material evidence presented or secured since the last final
determination denying the benefit sought. Evans v. Brown, 9 Vet.
App. 273, 285 (1996). When determining whether the claim should be
reopened, the credibility of the newly submitted evidence is to

- 10 -

be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If new and
material evidence is presented or secured with respect to a claim
which has been disallowed, the second step of the Manio analysis
requires VA to reopen the claim and review the former disposition
of the claim. 38 U.S.C.A. 5108. In this case, the Board must
consider whether new and material evidence has been received since
the Board's June 1978 decision.

Evidence of record at the time of the Board's June 1978 decision
included available service and service medical records, a VA
hospital report, dated in April 1974, records from the Fulton State
Hospital (FSH), dated between May 1974 and January 1976, as well as
written statements from the veteran in which he argued that he had
been treated for a psychosis while serving in Vietnam.

The available service medical records consisted of pre-induction
and separation examination reports, dated in April 1970 and April
1972, respectively, which show that his psychiatric condition was
normal. The post-service medical evidence showed that the veteran
was first treated for a psychiatric condition in April 1974, for
about two weeks, at Jefferson Barracks VAH. The diagnosis was
schizophrenic illness, paranoid type. He was transferred to FSH
shortly thereafter. He was released from FSH in April 1975. He was
readmitted in September 1975 and discharged in January 1976.

In its June 1978 decision, the Board found that the submitted
evidence did not show that the veteran developed schizophrenia
before or during service. The veteran's schizophrenia was not
manifest until two years after service and was not related to
service.

Evidence received since the Board's June 1978 decision includes
service records, FSH records, records of medical treatment from the
Feliciana Forensic Facility (FFF), records from the Social Security
Administration (SSA), dated in September 1989, records of the
veteran's criminal proceedings, and statements and testimony of the
veteran. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal
Circuit Court of Appeals reasoned that the regulation on point, 38
C.F.R. 3.156(a), merely requires that the newly submitted evidence
"be so significant that it must be considered in order to fairly
decide the merits of the claim." In light of the recent ruling in
Hodge, the Court of Veterans Appeals has concluded that Hodge
provides for a reopening standard which calls for judgments as to
whether new evidence (1) bears directly or substantially on the
specific matter, and (2) is so significant that it must be
considered to fairly decide the merits of the claim. Fossie v.
West, 12 Vet. App. 1 (1998).

In the October 1991 rating decision (from which the present appeal
arises), the RO determined that no new and material evidence had
been received to reopen the veteran's claim. The veteran has
submitted additional evidence over the years since the RO's October
1991 decision, and the RO has continued to deny the claim. The RO
most recently affirmed its denial as reported in a Supplemental
Statement of the Case (SSOC) dated in December 1997.

In the December 1997 SSOC, the RO quoted the language of 38 C.F.R.
3.156 and, despite reference in the reasons and bases section to
the "reasonable possibility of a change in the outcome" requirement
invalidated by Hodge, ultimately found that the evidence submitted
in connection with the current claim to reopen was merely
"cumulative." Inasmuch as (1) the RO provided the veteran with the
correct legal standard for reopening a claim under 38 C.F.R. 3.156
and (2) based its ultimate determination on a ground not
invalidated by Hodge and for which he had been provided notice and
opportunity to present evidence and argument, the veteran has not
been prejudiced by adjudication of his appeal by the Board on the
merits in this decision without first remanding the case to the RO
for consideration of the recent ruling in Hodge and issuance of
another SSOC. See Bernard 4 Vet. App. at 392- 394 (1993) and
VAOPGCPREC 16-92.

After reviewing the record, the Board finds that new and material
evidence has not been received to reopen the veteran's claim of
service connection for an acquired psychiatric disorder (other than
PTSD). The Board determined in its June 1978 decision that the
veteran was not shown to have had schizophrenia, or any other

12 -

acquired psychiatric disorder (other than PTSD) during service, or a
psychosis to a compensable degree during the applicable presumptive period
following separation from service. The issue is therefore whether the new
evidence includes medical evidence showing that the veteran had an acquired
psychiatric disorder during service, or a psychosis to a compensable degree
within a year of discharge of service.

The Board finds that, to the extent the submitted medical evidence is not
cumulative or duplicative of evidence which was of record at the time of the
Board's June 1978 decision, see 38 U.S.C.A. 5108, the submitted medical
evidence is "new" evidence within the meaning of 38 U.S.C.A. 5108. The Board
finds, however, that none of the medical evidence submitted in support of the
veteran's claim is "material" evidence because none of it shows that the
veteran had an acquired psychiatric disorder (other than PTSD) during
service, or a psychosis to a compensable degree within a year of discharge of
service. In particular, none of the submitted evidence includes a competent
medical opinion that establishes a relationship between any currently
diagnosed acquired psychiatric disorder and service. That is, the medical
evidence is not material because it refers only to post- service
symptomatology and it does not medically link a current condition with remote
events of service. Elkins v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5
Vet. App. 95 (1993).

The Board further finds that the veteran's written and oral testimony is
essentially a repetition of contentions made when his claim was denied many
years ago; it is not new evidence. See Reid v. Derwinski, 2 Vet. App. 312
(1992). To the extent such testimony is not cumulative of previous statements
and testimony, the Board finds that it bears directly, but not substantially
upon the specific matter under consideration. By itself and in connection
with evidence previously assembled, it is not so significant that it must be
considered to decide fairly the merits of the claim. Even if considered new
evidence, the veteran's statements are not material because, as a layman, he
has no competence to offer a medical opinion on the diagnosis or etiology of
the claimed disability. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

13 -

Lay assertions on medical causation do not constitute material evidence to
reopen a previously denied claim. See Moray v. Brown, 5 Vet. App. 211 (1993).
Just as the BVA must point to a medical basis other than its own
unsubstantiated opinion, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991),
the veteran cannot meet his initial burden by relying upon lay statements as
to medical matters; under the Court's case law, lay observation is not
competent. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6
Vet. App. 465, 470 (1994). Therefore, although these statements and testimony
represent evidence of continuity of symptomatology, they are not competent
evidence to relate a current mental condition to that symptomatology and,
under such circumstances, new and material evidence has not been presented.
See Savage, 10 Vet. App. 488 (1997).

Accordingly, the Board concludes that the evidence submitted subsequent to
the Board's June 1978 decision is not "new and material" as contemplated by
38 C.F.R. 3.156(a), and provides no basis to reopen the veteran's claim for
entitlement to service connection for an acquired psychiatric disorder (other
than PTSD). As such, the Board's June 1978 denial of service connection for
an acquired psychiatric disorder (other than PTSD) remains final. 38 U.S.C.A.
7104(b); 38 C.F.R. 20.1100.

Because the appellant has not fulfilled his threshold burden of submitting
new and material evidence to reopen his finally disallowed claim, the
benefit-of-the-doubt doctrine is inapplicable. Annoni v. Brown, 5 Vet. App.
463, 467 (1993). The Board views its discussion as sufficient to inform the
veteran of the elements necessary to complete his application to reopen the
claim. See Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8
Vet. App. 69, 77-78 (1995).

- 14 -

ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted, the claim for service
connection for an acquired psychiatric disorder (other than PTSD) is not
reopened and the appeal as to this issue is denied.

RENEE M. PELLETIER             R. F. WILLIAMS

RICHARD B. FRANK

JACQUELINE E. MONROE           WARREN W. RICE, JR.

CHARLES E. HOGEBOOM

Members, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 & Supp. 1998),
a decision of the Board of Veterans' Appeals granting less than the complete
benefit, or benefits, sought on appeal is appealable to the United States
Court of Veterans Appeals within 120 days from the date of mailing of notice
of the decision, provided that a Notice of Disagreement concerning an issue
which was before the Board was filed with the agency of original jurisdiction
on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L. No.
100-687, 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face
of this decision

- 15 -

constitutes the date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the Board of
Veterans' Appeals.

- 16 - 

